Argued November 21, 1923.
The appellant was convicted upon an indictment containing two counts, the first count charging keeping a disorderly house and the second keeping a bawdy-house. It is entirely competent upon the trial of a charge of this character for the Commonwealth to introduce evidence as to what occurred in the rooms of the house to which all persons who called were admitted; that lewd women resorted to the house, and that the women were guilty of indecent solicitation in those public rooms, this for the purpose of showing the character of the house. The fact that the proprietress of the house was not actually present in the room when the lewd conversation was carried on does not render such testimony incompetent: Com. v. Murr., 7 Pa. Super. 391; Com. v. Sarves, 17 Pa. Super. 407; Com. v. Hay,80 Pa. Super. 503. The only assignments of error which relate to the case of this defendant refer to the admission of testimony of the character above indicated, and they must all be overruled.
The judgment is affirmed and it is ordered that the defendant appear in the court below at such time as she may be there called and that she be by that court committed until she has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas. *Page 392